Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the concave bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 , 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo (US 20050224090) and Cantrell (US 3786819).


    PNG
    media_image1.png
    862
    1130
    media_image1.png
    Greyscale

However, Rizzo is silent regarding the planar body being formed of a resilient material and does not disclose the planar body being curved to have a convex top and a concave bottom. Rizzo teaches the planar body is a board but fails to state a particular material or explicitly describe material properties/qualities of the board. It is conventional for such board to be constructed of resilient materials. Cantrell discloses a similar hair painting board (18, Refer to Figures 1, 2 and 4) having a narrower end (end near reference character 46 in Figure 4) and a wide end (end opposite narrow end) where the board is made of a molded synthetic material (i.e. plastic) which maintains its shape 
Regarding claim 2, the combination of Rizzo and Cantrell disclose the hair painting board of claim 1 above, further comprising a handle (22) at the concave bottom surface (Per the rejection outlined in claim 1 above, the bottom surface of Rizzo is the surface having 22, which the surface the hair is placed on. The bottom surface was modified to be concave per the teachings of Cantrell as discussed above).



    PNG
    media_image2.png
    862
    1130
    media_image2.png
    Greyscale

However, Rizzo is silent regarding the planar body being bendable and formed of a resilient material and does not disclose the planar body being curved to have a convex top and a concave bottom. Rizzo teaches the planar body is a board but fails to state a particular material or explicitly describe material properties/qualities of the board. It is conventional for such board to be constructed of resilient materials. Cantrell discloses a similar hair painting board (18, Refer to Figures 1, 2 and 4) having a narrower end (end near reference character 46 in Figure 4) and a wide end (end opposite narrow end) where the board is made of a molded synthetic material (i.e. plastic) which maintains its shape and is more flexible than clamp 16 which is fairly rigid (Refer to col. 4 lines 34-37 and col. 3 lines 55-60). Cantrell further teaches the board 
Regarding claims 3 and 7, the combination of Rizzo and Cantrell disclose the hair painting board of claims 1 and 5 above, wherein the convex top surface has one guide (18) affixed thereon (Refer to Figures 2 and 3).  
Regarding claims 4 and 8, the combination of Rizzo and Cantrell disclose the hair painting board of claims 1 and 5 above, where the curve of the planar body is adjustable to have a second curvature distinct from that of the curve, after treating the planar body. The planar body of the combination of Rizzo and Cantrell is made of a .

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rizzo and Cantrell as applied to claims 1 and 5 above, and further in view of Azuyma (US 20190037996).
Regarding claims 4 and 8, the combination of Rizzo and Cantrell disclose the hair painting board of claims 1 and 5 above; however, the combination does not explicitly disclose the curve of the planar body is adjustable to have a second curvature distinct from the first after treating the resilient planar material. Cantrell is relied upon for the teaching of the board being made of a resilient, flexible material where Cantrell states the board is made of “suitable known synthetic material as by molding” where the material is “substantially lighter or more flexible” as compared to the material used to construct clamp 16, which is a “fairly rigid” material (Refer to col. 4 lines 34-37 and col. 3 lines 58-59). Molding processes require the material be liquid or pliable to adopt the shape required and the liquid or pliable material sets or hardens in/on the mold, where commonly this liquid or pliable state is achieve by heating the material. Azuma demonstrates it is well-known and conventional practice to form palettes/boards (Refer to Figures 1 and 2) of thermoformable materials such as thermoplastic resins to impart a desired degree of strength, surface smoothness and impermeability against harsh cosmetic coloring compositions (Refer to paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cantrell to be constructed of a thermoformable material (material 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799